Citation Nr: 1001103	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-14 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus type 
II.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for a renal disability, 
to include as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for upper and lower 
extremity disabilities, to include as secondary to diabetes 
mellitus type II.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1971.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) that denied service connection for 
diabetes mellitus, coronary artery disease, hypertension, a 
renal disability, and upper and lower extremity disabilities.  

The Veteran was scheduled for a December 2009 Central Office 
Board hearing but did not report.  Thus, his request has been 
withdrawn.  See 38 C.F.R. § 20.702. 


FINDINGS OF FACT

1.  The Veteran did not set foot in the Republic of Vietnam 
during service and is thus is not presumed exposed to 
herbicides, including Agent Orange.

2.  The preponderance of the evidence shows that the 
Veteran's diabetes mellitus type II was not present in 
service or until many years thereafter and is not related to 
service or to an incident of service origin.

3.  The preponderance of the evidence shows that the 
Veteran's coronary artery disease, hypertension, renal 
disability or disabilities of the upper or lower extremities 
were not present in service or until many years thereafter 
and are not related to service or to an incident of service 
origin.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Coronary artery disease was not incurred in service, or 
caused or aggravated by service or a service-connected 
disability, nor is it presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

3.  Hypertension was not incurred in service, or caused or 
aggravated by service or a service-connected disability, nor 
is it presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).

4.  A renal disability was not incurred in or aggravated in 
service, nor is it proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2009).

5.  Disabilities of the upper and lower extremities were not 
incurred in or aggravated in service, nor are they 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if there is a favorable disposition of the claim. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In March 2004 and August 2006 letters, VA informed the 
Veteran of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the Veteran's 
hypertension claim after the initial RO decision of the 
claim.  While the notice provided was not given prior to the 
first adjudication of the claim, the notice was provided by 
the RO prior to the May 2009 supplemental statement of the 
case and prior to the transfer and certification of the 
Veteran's case to the Board.  The Board also finds that the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to the 
service connection elements of the claim, and observes that 
the Veteran and his representative have had time to consider 
the content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the Veteran.  

In addition, the Board notes that in the present appeal, VA 
did not provide the Veteran with VCAA notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date with respect to the claims.  However, as 
the Board concludes below that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Veteran's service records and post-service treatment 
records have been associated with the claims file.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, the service 
treatment records do not establish that an event, injury, or 
disease occurred in service and there is no indication that 
the claimed disabilities may be associated with the Veteran's 
service.  Absent evidence that indicates that the Veteran has 
a current claimed disability related to symptoms in service, 
the Board finds that a VA examination is not necessary for 
disposition of such claim.  The record is complete and the 
case is ready for review.

The Veteran and his representative have not identified any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The record is complete and the case is ready for 
review.

II.  Service connection for diabetes mellitus type II, to 
include as secondary to Agent Orange exposure in service.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that the following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).

The Veteran asserts that his diabetes mellitus is related to 
exposure to Agent Orange in Vietnam.  As the Veteran has 
acknowledged on several occasions, however, although he was 
awarded the Vietnam Service Medal, he never set foot in the 
Republic of Vietnam.  Instead, he maintains that in-service 
exposure should be conceded by VA because even though he did 
not go ashore, he was close enough to shore to have been 
exposed to Agent Orange.

A Veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to 
establish qualifying "service in Vietnam" a Veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.

Although the Veteran served in the waters off Vietnam's coast 
aboard the USS Forrestal from July 23 to July 30, 1967, and 
on August 12, 1967, his DD Form 214 and personnel records 
show that he served in the Navy and, consistent with his 
report, there is no evidence that he ever physically set foot 
in the Republic of Vietnam.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009); see also Haas v. Peake, 525 F.3d 
1168, 1195 (Fed.Cir.2008) (upholding a regulatory 
interpretation of "service in the Republic of Vietnam" to 
include "only service on land, or on an inland waterway").  

Absent qualifying service in Vietnam, and absent 
corroborating evidence of exposure to herbicides off shore, 
the Board finds that there is no basis for presumptive 
service connection due to herbicide exposure.  See 38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
Accordingly, the presumption of herbicide exposure is 
warranted for service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam (emphasis added).  38 
C.F.R. § 3.307(a)(6)(iii).

Post-service treatment records associated with the claims 
folder show that he has a current diagnosis of diabetes 
mellitus.  The record, however, does not show that the 
Veteran's service involved duty or visitation in the Republic 
of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas.

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The evidence clearly shows that the Veteran currently has 
type II diabetes mellitus. However, service connection is not 
warranted because type II diabetes mellitus was not incurred 
or aggravated during service.

Service treatment records contain no complaints, diagnoses, 
or treatment for diabetes mellitus.  The earliest diagnosis 
of diabetes mellitus shown on post-service treatment records 
was many years after service.  Diabetes mellitus did not 
manifest within one year of the Veteran's separation from 
service.  Finally, there is no indication that his current 
diabetes mellitus is otherwise related service.  Therefore, 
the Board finds that service connection for diabetes mellitus 
is not warranted.

Although the Veteran has a current diagnosis of type II 
diabetes mellitus, there is no competent evidence showing 
that the disability was incurred in service, there is no 
confirmed service in the Republic of Vietnam or confirmed 
exposure to an herbicide agent to warrant a presumption of 
service connection due to herbicide exposure, and no nexus 
has been established between the Veteran's current disability 
and his military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has type II diabetes mellitus etiologically related 
to active service.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.

III.  Service connection for coronary artery disease, 
hypertension, a renal disability, and disabilities of the 
upper and lower extremities, to include as secondary to 
diabetes mellitus type II.
.
Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as hypertension, heart disease, and arthritis, when the 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a) (2009). 

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Here, the Veteran does not report a continuity 
of diabetes mellitus, coronary artery disease, hypertension, 
renal disability or disabilities of the upper or lower 
extremities since service or within one year of his 
discharge.  In any event, lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Finally, hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with the 
diastolic blood pressure of less than 90mm.

In this case, the Veteran contends that he currently has 
coronary artery disease, hypertension, a renal disability and 
disabilities of the upper and lower extremities, to include 
primarily as a result of his diagnosed diabetes mellitus.  

Service treatment records do not show complaints of or 
treatment for any of the Veteran's claimed conditions in 
service.  Blood pressure readings in service were indicated 
to be 128/80, 118/84, and 138/88.  The Veteran's separation 
examination indicated pilonidal cyst, but no hypertension, 
heart disability, kidney condition, or upper or lower 
extremity disability.  There is also no indication of 
treatment for a diagnoses of the Veteran's claimed 
disabilities within one year of service.  

After service, the Veteran's medical treatment records 
indicate that the Veteran was diagnosed and treated for 
coronary artery disease, hypertension and diabetes mellitus 
type II.  His medical records also indicate complaints of 
swollen and stiff fingers, with intermittent tingling in 
January 2006, an abnormal diabetic foot examination in 
January 2006, and indications of treatment for a kidney stone 
in February 2005.  The post service medical records do not 
contain diagnoses of any current chronic kidney disability.  
There is no opinion or other indication in the Veteran's 
post-service medical records that indicate that any of his 
currently diagnosed disabilities are related to his military 
service.  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Here, the Veteran's medical records do not show a diagnosis 
of renal disability.  The only evidence relating his kidneys 
relates to February 2005 treatment for a kidney stone.  In 
addition, while the medical records note swollen and stiff 
fingers with intermittent tingling, the record does not 
indicate a currently diagnosed disability related to these 
complaints.   Hickson.  The record does not indicate any 
current diagnosis with regard to the Veteran's upper 
extremities or kidneys.  Degmetich.  The Board also notes 
that the evidence of record does not include an opinion 
relating any upper extremity or renal disorder to the 
Veteran's military service or a service-connected disability.  
Accordingly, service connection for these disabilities is not 
warranted.

In addition, while the Veteran has been diagnosed with 
hypertension and coronary artery disease, the medical 
evidence contained in the Veteran's claims file does not 
indicate any connection between these disabilities and the 
Veteran's military service.  In this regard, the Board notes 
that the Veteran may have a foot disability related to his 
diabetes mellitus.  While not noting a specific diagnosis, he 
was indicated to have an abnormal diabetic foot examination 
dated in January 2006.  The Board notes, however, that 
service connection for diabetes mellitus has not been 
established.  Thus, service connection for these disabilities 
is denied as well.

At this point, the Board notes that, to the extent that the 
Veteran is claiming that he has disabilities that are 
proximately due to his diagnosed diabetes mellitus type II, 
the Board finds that the evidence of record does not support 
secondary service connection claim for such disabilities.  As 
noted above, the Veteran's diabetes mellitus is not service 
connected.  As such, entitlement to service connection on a 
secondary basis is precluded as a matter of law.  

As to direct service connection, the Board notes the record 
does not indicate complaints of or treatment for any of the 
Veteran's claimed disabilities in service or within one year 
of service, and there is no medical opinion in the record 
finding that the claimed disability are the result of his 
military service.  

In this regard, the Board notes that the Veteran is competent 
to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  As 
noted above, however, he does not report a continuity of 
diabetes mellitus, coronary artery disease, hypertension, 
renal disability or disabilities of the upper or lower 
extremities since service or within one year of his 
discharge.  Thus, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu.  In this regard, the Board 
notes that, in Jandreau, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.  Similarly, the Court has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In this case, the Veteran's statements do not meet 
these criteria because, as discussed above, he does not 
report a continuity of symptomatology since service.

Since there is no competent evidence of a renal and upper 
extremity disability, and because there is no competent 
evidence of a relationship between the Veteran's coronary 
artery disease, hypertension, and possible diabetic foot 
condition and the Veteran's service, the appeal must be 
denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for a renal disability is denied.

Service connection for disabilities of the upper and lower 
extremities is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


